Citation Nr: 0526439	
Decision Date: 09/27/05    Archive Date: 10/05/05

DOCKET NO.  91-12 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to vocational rehabilitation training under the 
terms and conditions of Chapter 31, Title 38, United States 
Code.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran had active military service from April 1979 to 
July 1987. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1990 determination 
of the Vocational Rehabilitation and Counseling (VR&C) 
Division of the Buffalo, New York Regional Office (RO) of the 
Department of Veterans Affairs (VA).  This determination was 
to the effect that the veteran was not eligible for 
vocational rehabilitation training under Chapter 31, Title 
38, United States Code because his extensive educational 
history and general work skills acquired in the military 
provided basic credentials for employment, and also because 
he had failed to cooperate in his pursuit of vocational 
services.  

In an October 1995 decision, the Board confirmed the RO's 
determination that the veteran was not eligible for 
vocational rehabilitation training.  The veteran perfected an 
appeal of that decision to the United States Court of Appeals 
for Veterans Claims (Court or CAVC).  In February 1998, the 
Court issued an Order that vacated the Board's October 1995 
decision and remanded the matter to the Board for 
readjudication.  

In July 2002, the veteran appeared before the undersigned at 
a travel Board hearing at the RO.  In June 2003, the case was 
remanded to the RO for additional development.  Following the 
completion of the requested development, the case was 
returned to the Board for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

In its October 1995 decision to deny the veteran's claim for 
additional Chapter 31 vocational rehabilitation training, the 
Board first noted that the veteran did not complete his 
initial counseling evaluation having failed to undergo 
medical evaluations and aptitude tests, and also having 
failed to provide data regarding his employment as requested 
by his counseling psychologist and the Board.  The Board 
found that the veteran's failure to respond to these attempts 
to offer assistance constituted a lack of cooperation on his 
part, and essentially denied the veteran's claim on that 
basis.  

In its 1998 vacatur of the Board's 1995 decision, the Court 
first explained that when a veteran seeks chapter 31 
vocational rehabilitation training he will be assigned a 
specific case status.  The Court noted that this status 
changes as the veteran progresses, beginning with "applicant 
status," and then usually proceeding to "evaluation and 
planning status," but in certain circumstances, the veteran 
is assigned "extended evaluation status," "interrupted 
status," or "discontinued status."  See 38 C.F.R. 
§§ 21.50, 21.180(a) (2004).

The Court then noted that if the veteran does not cooperate 
in the initiation or completion of the initial evaluation [as 
in the instant case] the counseling psychologist shall make a 
reasonable effort through counseling to secure the veteran's 
cooperation.  If the veteran's cooperation cannot be secured, 
the counseling psychologist shall suspend the initial 
evaluation until such time as the veteran cooperates.  The 
veteran will be informed of any suspension of the initial 
evaluation, the reasons for this action, and the steps 
necessary to resume the evaluation.  38 C.F.R. § 21.50(e).

The Court's decision then methodically outlined the steps 
that are required to be taken before a veteran who has been 
found to be uncooperative while seeking vocational training 
may be relegated to "discontinued" status where services to 
the veteran may be terminated.  See 38 C.F.R. §§ 21.197-.198 
(2004).

First, it is VA's responsibility to make a reasonable effort 
to inform the veteran and assure his understanding of . . . 
[t]he specific responsibilities of the veteran in the process 
of developing and implementing a program of rehabilitation 
services, especially the specific responsibility for 
satisfactory conduct and cooperation.  38 C.F.R. § 21.362(b), 
(b)(3)); and 38 C.F.R. § 21.364 (2004)

"If VA determines that a veteran has failed to maintain 
satisfactory conduct or cooperation, [however], VA may, after 
determining that all reasonable counseling efforts have been 
made and are found not reasonably likely to be effective, 
discontinue services and assistance to the veteran."  See 38 
C.F.R. § 21.364(a) and McRae v. Brown, 9 Vet. App. 229, 233-
34 (1996).

But, in order to discontinue services based upon a veteran's 
failure to comply with the "Conduct and Cooperation" 
provisions, the veteran may be moved from "evaluation and 
planning" status or "extended evaluation" status to, first, 
"interrupted" status with suspension of services, and then to 
"discontinued" status where services to the veteran may be 
terminated.  See 38 C.F.R. §§ 21.197-.198 (2004).  The Court 
paraphrased in its decision that "[t]he purpose of assignment 
to interrupted status is to assure that all appropriate 
actions have been taken to help the veteran continue in his 
or her program before discontinuing benefits and services."  

It was also noted in the Court's decision, however, that if a 
veteran has a service-connected disability rated 50% or more 
disabling [as in the instant case], before the veteran can be 
placed on "discontinued" status, the vocational 
rehabilitation and counseling officer must conduct a "special 
review" of the proposed discontinuance action.  38 C.F.R. § 
21.198(b)(7).

Finally, it was noted that whenever a veteran's status is 
changed, the veteran must be fully informed of that fact by a 
letter that states the reasons for the change in status (38 
C.F.R. § 21.180(d)), and be afforded prior notification of 
any adverse action (38 C.F.R. § 21.420(d) (2004)).

The Court vacated the Board's decision, essentially finding 
that the Board had failed to address the foregoing 
procedures, namely, how the appellant was informed of any 
suspension of the initial evaluation, the reasons for the 
suspension, and the steps necessary to resume the initial 
evaluation (38 C.F.R. § 21.50(e)); how the appellant was 
informed of his responsibility for satisfactory conduct and 
cooperation (38 C.F.R. § 21.362(b)); what reasonable 
counseling efforts have been made (38 C.F.R. § 21.364(a)); 
what change in status had been made (38 C.F.R. § 21.180-
.198); what notification of any such change he had received 
(38 C.F.R. §§ 21.180(d), 21.420); and the applicability of 
special review and any actions taken under that provision (38 
C.F.R. § 21.198(b)(7)).

A review of the claims folder including the VR & C folder, 
fails to document that the foregoing procedures were followed 
by the RO prior to the discontinuance of Chapter 31 
vocational rehabilitation training services to the veteran.  
If these procedures were followed in the past, adherence to 
them must now be documented.  If they were not followed, they 
must now be, and the results of these procedures must be 
specifically documented.  

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the AMC.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The AMC through the Vocational 
Rehabilitation & Counseling Division 
at the RO should follow and document 
the procedures outlined above for 
providing the veteran vocational 
rehabilitation training services.  
These procedures should include 
informing the appellant of any 
suspension of the initial evaluation, 
the reasons for the suspension, and 
the steps necessary to resume the 
initial evaluation (38 C.F.R. § 
21.50(e)); inform the veteran of his 
responsibility for satisfactory 
conduct and cooperation (38 C.F.R. § 
21.362(b)); provide the veteran 
reasonable counseling efforts (38 
C.F.R. § 21.364(a)); document each of 
the veteran's changes in status during 
his pursuit of vocational 
rehabilitation training (38 C.F.R. 
§ 21.180-.198); document notification 
to the veteran of any such change in 
status (38 C.F.R. §§ 21.180(d), 
21.420); and determine the  
applicability of special review of the 
veteran's claim, and provide and 
document the special review if deemed 
applicable under 38 C.F.R. 
§ 21.198(b)(7).

3.  Thereafter, the AMC should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed and documented, and pursue any 
development required by the record at 
hand, including further documentation of 
notices, further counseling, and/or 
further examination and testing.  

In particular, the AMC should review the 
documentation of the requested procedures 
to insure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the AMC should 
readjudicate the claim of entitlement to 
vocational rehabilitation training under 
the terms and conditions of Chapter 31, 
Title 38, United States Code.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claim 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claim of entitlement to 
Chapter 31 Vocational Rehabilitation training, and may result 
in a denial(s).  38 C.F.R. § 3.655 (2004).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

